DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 8/13/2020 to claims 1-3, 6, 8-16, 18-29, 32 and 34-35, and Applicant’s cancelation of claims 4-5, 7, 17, 30-31 and 33 are acknowledged by the examiner. Claims 25-27 remain withdrawn from consideration from the restriction requirement and are not examined in this office action.
Claims 1-3, 6, 8-16, 18-29, 32 and 34-35 are pending.
Claims 1-3, 6, 8-16, 18-24, 28-29, 32 and 34-35 are examined.

Response to Arguments
Applicant’s amendments to claim 1-3, 6, 8-16, 18-29 and 34-35 filed on 8/13/2020 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1 and 28. Therefore, Applicant’s arguments with respect to claims 1 and 28 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Barberio remains relevant, because Barberio discloses the structural limitations in Claims 1 and 28. Furthermore, the Gramza teaching reference still remains relevant because Gramza continues to teach the material of the brace. Accordingly, examiner continues to rely on the extrinsic evidence of the material property data NPL because the NPL continues to teach the material properties of the material. Teaching reference Jacobs is no longer used but still remains pertinent to the applicant’s invention as its material composition is made of an analogous biocompatible material. Additionally, Rangel teaching reference still  continues to teach the material property of the framework of the brace. Teaching reference Hall also remains relevant because Hall continues to teach the physical characteristic of the material being sticky to the touch in the current rejection laid out below. 
Claims 34 and 35 seem to have not been examined in the first action non-final submitted 2/13/2020. Because of this, the first action non-final is proper. This rejection will be treated as a second non-final. Claims 34 and 35 are now examined and pending in this current rejection.
Claims 34 and 35 are now properly rejected using new primary references Grey in view of Lee and Gramza et al. as evidenced by Material property data PolyOne Versaflex CL2000X TPE and PolyOne Versaflex CL30 TPE in the current rejection laid out below.

Applicant argues that Barberio is non-analogous art and is contrast from the present invention. First, that the invention is not analogous to applicant’s invention. Second, that the use of openings does not meet the claimed fenestrations in structure or function. Third, that examiner has reduced the invention to the interior liner and the invention required the rigid outer layer to function properly and can’t be linked to the present invention. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Firstly, Barberio is an analogous device to the applicant’s invention in that is a brace used to support the user’s ankle. Secondly, the openings of Barberio are analogous to the applicant’s invention as they are able to read on the claimed limitations in the prior rejection and in this rejection below. The openings of Barberio are analogous to the fenestrations of the applicant’s invention in structure being holes and in function being capable of providing cooling. Thirdly, the instant claims do not exclude the presence of Barberio’s rigid outer shell. Furthermore, the examiner uses Barberio to be able to better read on the applicant’s invention as a whole for purposes of compact prosecution when the outer frame is introduced in claim 18. 



Applicant argues that Jacobs is non analogous art. Applicant arguments are moot in view of the rejection down below. For purposes of clarity, Jacobs was used simply to teach of the specific variation of the elastomeric biocompatible material that was used in a previous claim limitation. 

Applicant argues that the Hall reference fails to address the deficiencies of the primary reference so as to meet the limitations of claim 34 and that Hall reference teaches the use of silicone microdots which extend 2mm away from the interior surface to decrease slippage. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Firstly, the Hall ref is too a brace support that is used to support a joint of a user and is thus considered as being analogous art. Secondly, examiner notes that claim 34 was not addressed and that Hall was used to teach the limitations of claim 23. Furthermore, paragraph [0014] was used to teach the limitation as seen in the prior office action an in this rejection below. Paragraph [0014] explains clearly the purpose of this material and that it will inherently have a similar stickiness to the applicant’s invention of preventing the device from slipping while in use. Examiner concludes that Hall is a proper teaching reference and currently reads on the limitation of claim 23.



Applicant argues regarding claim 28 that examiner asserts that the band 125 and 126 act like the anchors of the present invention and that the axes are the same and that the distal band is not on the fore foot that the shell does not comprise interlinking strut members. Applicant’s arguments are acknowledged by the examiner but are not persuasive. Firstly, examiner notes that bands 125 and 126 were not used or referred to in the previous rejection of claim 28 for the bands; examiner used 96 and 127 which read on the limitation of claim 28 regarding the bands and that 96 and 127 having different axes. With regards to the interlinking strut members, Barberio is used to further teach this limitation in the rejection down below as they are able to read on the limitation of the claimed invention.

Claim Objections
Claim 1 objected to because of the following informalities:  for clarity, the examiner is suggesting “the proximal end of the second portion” in line 14 to be written as “—a .  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  examiner is suggesting “the user’s shoe” in claim 1, line 6 to be written as “—a .  Appropriate correction is required.

28 objected to because of the following informalities:  claim 28, line 7 should recite “a distal end of the first portion”.  Appropriate correction is required.
Claim 28 objected to because of the following informalities:  claim 28, line 8 should recite “a proximal end”.  Appropriate correction is required.
Claim 28 objected to because of the following informalities:  claim 28, line 9 should recite “a distal portion”.  Appropriate correction is required.
Claim 29 objected to because of the following informalities:  claim 29 should recite “closure mechanism” instead of “closure member” to be consistent with claim 28.  Appropriate correction is required.
Claim 35 objected to because of the following informalities:  claim 35, line 4 should recite “the second distal opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 15-16, 18-24, 32, and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 



Claim 15 recites the limitation “selected from the group comprising…” and causes the scope of the claim to become indefinite. Claim 15 is being rejected as being indefinite in that it is unclear what other alternatives are intended to be encompassed by the claim. For more information, please see MPEP 2173.05(h).  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

Claim 18 recites the limitation "the web of the second portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22 recites the limitation "the proximal opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 32 recites the limitation "the web" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 34 recites the limitation "the second side of the joint" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 35 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 16, 19-21, and 23-24 are rejected under 35 U.S.C. 112(b) because the claimed invention is dependent upon parent claims 15 and 18 respectfully which are indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 6, Claim 1 already recites the web having a first fenestration that surrounds the lateral malleolus.  Thus, the limitation of claim 6 regarding the web having at least one opening for the lateral malleolus does not appear to further limit the subject matter of claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 15-16, 28-29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barberio (US 2007/0191749).

Regarding claim 1, Barberio discloses an ankle brace 10 (Figs. 1-2) for a hypothetical user having a leg including an ankle joint complex extending from below a gastrocnemius at the proximal side to behind the neck of a fifth metatarsal on the distal side, 
the ankle brace comprising a molded or cast sleeve of soft biocompatible elastomeric sheet material (porous inner layer 46 and liner 32; [0010]; EVA is an elastomeric polymer) (molding; [0063]) having a through thickness of from 1 to 7 mm ([0038]; 1/8 inch is 3.175mm) such that the ankle brace 
a first portion having web of the biocompatible elastomeric sheet material (see annotated Fig. 1 below) to form a rear entry brace (the brace is capable of coming up from the rear to abut the users leg on the proximal side when the device is being adorned, see Figs 1 and 3) with an opening at the heel (52 proximal to the location of where the heel will be when the device is in use, see Fig 3 and [0040]) wherein at least the first portion is closed by closure means (Velcro [0049] lines 3-4 on strap 96; Fig. 1) to form a first continuous loop about a first axis (at the location of bridge 112), and 
a second portion that forms a second continuous loop about a second axis (via connection 127 of the front and back shell; see annotated Fig. 1 below);
and the first portion of the web having a proximal end which includes a top opening sized to fit below the belly of the gastrocnemius of the hypothetical user (see annotated Fig. 1 below) and a distal end of the first portion being integrally connected to the proximal end of the second portion at a conjunction of the first portion and the second portion (see annotated Fig 1 below), and a distal portion of the second portion including a bottom opening sized to fit posterior to the neck of the fifth metatarsal of the hypothetical user (see annotated Fig. 1 below); 
and the web including at least a first and a second fenestration at the conjunction of the first and the second portions (52 are air passageways located at conjunction where the first portion and second portion meet) wherein the first fenestration surrounds the lateral malleolus (52 proximal to the lateral malleolus that surrounds it) and the second fenestration surrounds the medial malleolus (52 proximal to the medial malleolus that surrounds it) and the first and the second portions are configured such that the first axis and the second axis are not the same (the first axis is parallel relative to the users ankle and the second axis is parallel relative to the bottom of the users foot and are thus not the same; 

    PNG
    media_image1.png
    892
    734
    media_image1.png
    Greyscale

Regarding claim 2, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the web has a first edge and a second edge and a discontinuity there between and the web is configured so that the discontinuity is not directly over an Achilles tendon of the hypothetical user (see annotated Fig. 4 below).

    PNG
    media_image2.png
    713
    497
    media_image2.png
    Greyscale

Regarding claim 3, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the closure means is attached to a band, strap, cable or tab which extends from the medial or lateral side of the brace and includes one or more of hook and loop, C-hooks, pin and post, zipper, tongue and groove, buttons, latch and hook, anchor and anchor receptacle, and laces (Velcro [0049] lines 3-4).  

Regarding claim 6, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the first portion of the web includes at least one opening for the lateral malleolus (via air passageways 52; Fig. 3; [0040]).

Regarding claim 15, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the biocompatible elastomeric material is compounded with an additional materials selected from the group comprising other elastomers, cross-linking agents, reinforcing fibers and fillers, antimicrobial agents, colorants, and fragrances ([0056] reinforcing fibers in the form of fiberglass).

Regarding claim 16, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the reinforcing fiber is selected from glass, steel and carbon fiber (fiberglass; [0056]).
	
Regarding claim 28, Barberio discloses an ankle brace (10) for a hypothetical user comprising an injection molded sheet of elastomeric material with a network of interlinking strut members (EVA capable of being molded having a network of interlinking strut members 50 (spacer members) to help support the air passageways 52; [0010] and [0063]), the ankle brace having a thickness of from 1 to 7 mm ([0038]) having a first portion which can be fastened to form a first continuous loop about a first axis (strap 96) and a second portion that forms a second continuous loop about a second axis (127; see annotated Fig. 1 below); and the first portion of the ankle brace having a proximal end which includes a top opening sized to fit below the belly of the gastrocnemius of the user (see annotated Fig. 1 below) and the distal end of the first portion being integrally connected to the proximal end of the second portion at a conjunction of the first portion and the second portion (see annotated Fig. 1 below), and the distal portion of the second portion including a bottom opening sized to fit posterior to the neck of the fifth metatarsal (see annotated Fig. 1 below); and the ankle brace including at least a first fenestration at the conjunction of the first and the second portions and the first portion (see annotated Fig. 1 below), and the first portion of the ankle brace including a closure mechanism which achieves 

    PNG
    media_image3.png
    892
    734
    media_image3.png
    Greyscale


Regarding claim 29, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the closure member includes one or more of c-clamps, eye and hooks, pin and post, chip closure, latch, hook and loop, and a tab and envelope (Velcro [0049]).

Regarding claim 32, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses wherein the web of the first portion forms an opening at the posterior side of the user's ankle prior to being closed (52 proximal to the location that is posterior to the user’s ankle is an opening prior to the passage being closed when the user’s ankle abuts the opening when the device is adorned by the user and when the device is in use in use, Fig 1 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 2007/0191749) in view of Gramza et al. (US 7,862,527) and Pedicano (US 2010/0043266 A1), as evidenced by Material property data PolyOne Versaflex CL2000X TPE.

Regarding claims 8-14, Barberio discloses the limitations of the claimed invention as discussed above.
Barberio is silent on the material properties of the biocompatible elastomeric material, wherein the elastomeric material is a thermoplastic elastomer.
Gramza teaches an analogous orthosis 10 (10 is a brace used to support a joint of a user and is thus considered as being analogous, see Abstract) with a lining (edge material 116) made of a biocompatible elastomeric material that is a thermoplastic elastomer in order to prevent irritation in areas proximate to the wearer’s skin (VERSAFLEX, Col. 10, lines 37-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner layer of the orthosis disclosed by Barberio with the biocompatible thermoplastic elastomer taught by Gramza in order to prevent irritation in areas proximate to the wearer’s skin when the device is in use (Col. 10, lines 37-52).
Additionally, Pedicano further teaches of an analogous device (see Fig 2, the device is worn around a limb of a user and is thus considered as being analogous) made of Versaflex ([0030]), wherein the variation of Versaflex is Versaflex CL30 ([0030]) with the purpose being that the material possesses Soft touch, very good clarity and colorability, over mold adhesion to polypropylene, and good ozone/UV stability ([0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the variation of the Versaflex disclosed by Grey/Lee/Gramza with the Versaflex CL30 as taught by Pedicano in order for the biocompatible thermoplastic elastomer to be of a material that possesses soft touch to prevent skin irritation when the device is worn ([0030]) as well as additionally having very good clarity 
Examiner further notes however as evident by the applicants spec in [0123] and [0013] that the elastomeric material is capable of being Versaflex having a having values within the range of values recited in the instant claims. As a result, the examiner contends that the invention of Gray/Lee/Gramza/Pedicano as evidenced by the Material property data PolyOne Versaflex CL2000X and CL30 TPE would in fact be capable of a having these material values for the purpose of arriving at the same predictable properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to have a reasonable expectation that the material disclosed by Gramza and Pedicano in the modified device of Barberio/Gramza/Pedicano as evidenced by Material property data PolyOne Versaflex CL2000X and CL30 TPE and applicant’s specification that Versaflex CL30 would have values within the range of values recited in the instant claims. According to MPEP 2112.02, products of similar chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).    

Regarding claim 8, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the material has a Shore A hardness of 2 to 50 at 10 sec when measured in accordance with ASTM D2240, as evidenced by the Versaflex CL30 material data sheet (30; mechanical properties).

Regarding claim 9, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the material has a tensile break at stretch of 2 to 6 MPa at 23°C using Die C2 hour when measured in accordance with ASTM D412, as evidenced by the Versaflex CL30 material data sheet (5.18 MPa; mechanical properties).

Regarding claim 10, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the material has a tensile stress of 0.08 to 0.8 MPa at a strain 100% and 0.2 to 2.5 MPa at 300% at 23°C using Die C2 hour when measured in accordance with ASTM D412, as evidenced by the Versaflex CL30 material data sheet (0.689 MPa and 1.38 MPa respectively; mechanical properties).

Regarding claim 11, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano and Jacobs further discloses wherein the material has an elongation at break of 500 to 1200% at 23°C using Die C2 hour when measured in accordance with ASTM D412, as evidenced by the Versaflex CL30 material data sheet (870%; mechanical properties).

Regarding claim 12, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the material has a tear strength of 7.5 to 20 kN/m when measured in accordance with ASTM D624, as evidenced by the Versaflex CL30 material data sheet (19.3 kN/m; mechanical properties).

Regarding claim 13, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the material has a compression set of 5 to 30% at 23°C and at Time 79200 sec when measured in accordance with ASTM D395, as evidenced by the Versaflex CL30 material data sheet (11%; mechanical properties).

Regarding claim 14, the combination of Barberio, Gramza, Pedicano discloses the limitations of the claimed invention as discussed above. The combination of Barberio, Gramza, Pedicano further discloses wherein the biocompatible elastomeric material is a thermoplastic elastomer (VERSAFLEX CL30) (Barberio as modified by Gramza and Pedicano).

Claims 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 2007/0191749) in view of Rangel et al. (US 2010/0324455).

Regarding claim 18, Barberio discloses the limitations of the claimed invention as discussed above. Barberio further discloses including a framework (base plate 65, bridges 112 and 114, bridge sections 125-127, rigid shell 12) which cooperates with the web of the first portion and the web of the second portion (Fig. 1), wherein the material of the web has a durometer of between 20-25 ([0044]).
Barberio is silent on wherein the framework comprises a material of a durometer that is 10 to 90 points higher on the Shore A scale.
Rangel teaches an analogous framework including a lower shell material comprising a material of a durometer that is 10 to 90 points higher on the Shore A scale (70 Shore A; approximately 50 points higher) in order to accommodate and provide support for the foot ([0113]).


Regarding claim 19, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above. As combined, Barberio further discloses wherein the framework includes a first anchor at the proximal area of the first portion (bridge 112 and 125; Fig. 1; Barberio) and a second anchor at the distal area of the second portion (bridge section 127; Fig. 4; Barberio) and the framework includes linking members that cooperate to extend between and connects the first anchor and the second anchor (shell 12 comprised of front shell section 18 and rear shell section 20; Barberio).

Regarding claim 20, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above. As combined, Barberio further discloses wherein the framework includes linking members (front shell section 18 and rear shell section 20; Barberio) that act s stiffening ribs in the anatomic orientation of the lateral collateral ligamentous complex of the joint, wherein the second anchor forms a ring (Fig. 1; forms a ring via connection to rear shell section 20; Barberio) and includes a gusset (edge flanges 134 and 136; [0051]; and third strap connector; [0049] lines 21-23; Barberio). Gusset is defined by Lexico as “a bracket strengthening an angle of a structure.” It is noted that the flanges can be considered to be a bracket that strengthens the angle of the brace, as it maintains the secured strap connector in place on the bridge section ([0051]; Barberio).

Regarding claim 21, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above. The combination of Barberio and Rangel further discloses wherein 

Regarding claim 22, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above. The combination of Barberio and Rangel further discloses wherein the first anchor includes a closure mechanism that allows the size of the proximal opening to be adjusted (buckle 100; Fig. 1; Barberio).

Regarding claim 24, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above. The combination of Barberio and Rangel further discloses wherein the first portion includes a closable opening to the rear of the ankle joint (opening in the brace formed by the removal of front shell 18; Figs. 3-4; Barberio). It is noted that the limitation “to the rear of the ankle joint” is variable depending on the orientation of the viewer in relation to the ankle joint.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barberio (US 2007/0191749) and Rangel et al. (US 2010/0324455) in view of Hall (US 2002/0082542).

Regarding claim 23, the combination of Barberio and Rangel discloses the limitations of the claimed invention as discussed above.

Hall teaches an analogous elastomeric orthosis wherein the elastomeric sheet material is sticky to the touch (tacky microdots [0014]) in order to prevent slippage of the support garment while facilitating breathing ([0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orthosis disclosed by the combination of Barberio and Rangel with the tacky microdots taught by Hall in order to prevent slippage of the garment while facilitating breathing ([0014]).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 5836902) in view of Lee (US 4768502) and in view of Gramza et al. (US 7,862,527) and Pedicano (US 2010/0043266 A1), as evidenced by Material property data PolyOne Versaflex CL2000X TPE and PolyOne Versaflex CL30 TPE.
With respect to claim 34, Gray discloses A brace for a joint having an elastic molded framework of support members extending between a first proximal opening and a second distal opening (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12 and see abstract and Col 3, lines 62-63), wherein the framework includes a first anchor at the first proximal opening comprising a band that forms a closed loop for a proximal side of the joint and a second anchor at the second distal opening comprising a closed loop for the second side of the joint (Annotated Fig 7, Annotated Fig 11, Annotated Fig 12) and struts extending between the first anchor and second anchor comprising strips that form an interconnected network (the framework is comprising struts comprising strips that form an interconnected network, see Fig 7) and wherein the brace is comprised of a material having a thickness 

    PNG
    media_image4.png
    900
    764
    media_image4.png
    Greyscale

Annotated Fig 7, Gray

    PNG
    media_image5.png
    646
    658
    media_image5.png
    Greyscale

Annotated Fig 11, Gray

    PNG
    media_image6.png
    767
    656
    media_image6.png
    Greyscale

Annotated Fig 12, Gray

Grey does not explicitly disclose wherein the brace having a thickness of 2 to 10 mm.
Lee teaches an analogous orthosis similar in structure having a framework of support members that form an interconnected network (Figs 1-11) comprised of band members wherein the band members have a thickness of 2 to 10 mm (24, Fig 2; Col 7, lines 1-3) for the analogous purpose of to be effective in supporting the user and allow for ventilation (Lee col 2 In 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band dimensions of Gray to be the dimensions as taught by Lee to be effective in supporting the user and allow for ventilation (Lee col 2 In 40-45).

Gray/Lee is silent on and comprised of a material having a durometer of 60 to 80 on the Share A scale and the framework defines fenestrations which include webs of sheet material comprised of an elastomeric material having a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°
Gramza teaches an analogous orthosis 10 (10 is a brace used to support a joint of a user and is thus considered as being analogous, see Abstract) with a lining (edge material 116) made of a biocompatible elastomeric material that is a thermoplastic elastomer in order to prevent irritation in areas proximate to the wearer’s skin (VERSAFLEX, Col. 10, lines 37-52).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner layer of the orthosis disclosed by Grey/Lee with the biocompatible thermoplastic elastomer taught by Gramza in order to prevent irritation in areas proximate to the wearer’s skin when the device is in use (Col. 10, lines 37-52).
Additionally, Pedicano further teaches of an analogous device (see Fig 2, the device is worn around a limb of a user and is thus considered as being analogous) made of Versaflex ([0030]), wherein the variation of Versaflex is Versaflex CL30 ([0030]) with the purpose being that the material possesses Soft touch, very good clarity and colorability, over mold adhesion to polypropylene, and good ozone/UV stability ([0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the variation of the Versaflex disclosed by Grey/Lee/Gramza with the Versaflex CL30 as taught by Pedicano in order for the biocompatible thermoplastic elastomer to be of a material that possesses soft touch to prevent skin irritation when the device is worn ([0030]) as well as additionally having very good clarity and colorability, over mold adhesion to polypropylene, and good ozone/UV stability thus improving the device overall ([0030]).

As combined, the modified Gray does not explicitly disclose the elastomeric material having a durometer of 60 to 80 on the Share A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°.
Examiner notes however as evident by the applicants spec in [0123] and [0013] that the elastomeric material is capable of being Versaflex having a having a durometer reading of 5-95 hardness on the Shore A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90°. As a result, the examiner contends that the invention of Gray/Lee/Gramza/Pedicano as evidenced by the Material property data PolyOne Versaflex CL2000X and CL30 TPE would in fact be capable of a having durometer of 60 to 80 on the Share A scale and a stickiness of 000.5 to 30 N/100 in accordance with ASTM peel strip test 3330D at 90° for the purpose of arriving at the same predictable properties. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to have a reasonable expectation that the material disclosed by Gramza and Pedicano in the modified device of Gray/Lee/Gramza/Pedicano as evidenced by Material property data PolyOne Versaflex CL2000X and CL30 TPE and applicant’s specification that Versaflex CL30 would have a durometer value and stickiness value within the range of values recited in the instant claims. According to MPEP 2112.02, products of similar chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).    


With respect to claim 35, Gray/Lee/Gramza/Pedicano as evidenced by Material property data PolyOne Versaflex CL2000X and CL30 TPE discloses An ankle brace as set forth in claim 34. As combined, Grey further teaches wherein the second anchor is a band that forms a flat ring (see distal band in annotated Figs 7 and 11 where the band forms a flat ring that forms a closed loop when the device is assembled and adjusted properly see, annotated Figs 7,11, and 12)  in the distal area of the closed loop (the band forms a loop and thus has surrounds a proximal side  and distal side of the device where the distal end is the area located relative to the distal side of the users leg, see annotated Fig 12) and the flat ring includes an interruption joined by a v-shaped member that opposes but also allows the expansion of the ring so as to form a snug fit with the user at the second opening (Gray Annotated Fig 7, Annotated Fig 11, Annotated Fig 12, expansion allowing member 46/44 which creates a v shape with the upper portion of the first portion is capable of being attached and detached to allow for a customized snug fit for the user).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0115571 is considered pertinent because it’s made of material that relates to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/           Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/            Supervisory Patent Examiner, Art Unit 3786